DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/145,466 filed on January 04, 2021.
The amendment contains amended claims: 1, 4, 9, 10, and 12.
Claims 1-2, 4-10, 12-16  are rejected under the same ground of rejection used in the office action herein. 
Claims 3 and 11 are canceled. 
Claims 1-2, 4-10, 12-16  are pending.
Applicant's request for reconsideration of the claims objections, 35 USC 112(a) and 35 USC 112(b) of the rejection of the last Office action is persuasive and, therefore, said rejection of that action is withdrawn.
Applicant's arguments regarding 35 USC 103 rejection have been fully considered but they are not persuasive. 
 







Applicant argues: 
Applicant respectfully submits that there is no prima facie case of obviousness against any of Applicant's claims. Claims 1 and 9 each include identifying a coasting profile for which a coasting time period and/or coasting distance exceeds a threshold. That distance is defined in the claims as a distance from the starting point on a predicted vehicle path. The Takagi reference (US 2012/0065863) does not teach such a distance as suggested on page 18 of the Office Action. Instead, paragraph [0115] of the Takagi reference mentions a distance between vehicles. That distance is not the same thing as a distance from a starting point of a coasting profile. It follows that the proposed combination of the Poechmueller, Kumar and Takagi references does not provide 67582-178 PUS 1; JLRP00654USa result consistent with any of Applicant's claims. Even if the other proposed modifications to the Poechmueller reference were made, the distance mentioned above is still missing and there is no prima facie case of obviousness. The rejections can be withdrawn.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Poechmueller disclose a coasting profile having an initial speed (FIG.2 “206” ¶0051 “coasting curve 206”, having an initial speed “202” ¶0051 “vehicle speed 202, also referred as an initial speed”) a starting point (FIG. 3, Ss1”, ¶0054, initial speed of the vehicle .. start position s1 “302”). 
Kumar, in the same field of endeavor, teaches assisting in maintenance of a speed of the vehicle within a target speed (¶0007, controller is configured to control movement of the vehicle ..to maintain a speed of the vehicle within a first designated tolerance range). Kumar, further teaches different coasting profiles (FIG. 16, and ¶0146 “profiles 1600, 1602, 1604 that represent speeds of the vehicle, and are shown alongside of a horizontal axis 1606 representative of time or distance and a vertical axis 1608 representative of speed of the vehicle”. Starting position can be any point at the starting of the profile i.e. any point in the beginning of the profiles in FIG. 16 can be starting position since the horizontal axis is distance).
The combination of Poechmueller in view of Kumar discloses identifying one or more coasting profiles with respective to time and/or distance, wherein the distance is from the starting point of the predicted path (Kumar, ¶0147, “implementing a selected a stopping profile from the stopping profile 1600, 1602, 1604, can cause the controller to control the propulsion system or brake to cause the speed of the vehicle to decrease speed as designated by the selected stopping profile”), however said combination is silent regarding time or distance exceeding a threshold.
Takagi, in the same field of endeavor, teaches controlling a host vehicle based on inter-vehicle distance setting and host vehicle speed setting, wherein said setting are set in advance and updated individually in accordance with operation of accelerator pedal or rake pedal of the vehicle. The setting information to be updated are selected based on the changes of the travelling conditions of the host vehicle or a leading vehicle (abstract). Takagi, further teaches in FIG. 10a, a map of inter-vehicle distance values with respect to speed. Furthermore, FIG. 9 S607 compares the inter-vehicle distance exceed a distance threshold and if yes it updates the vehicle speed setting with current speed if not, it updates Inter-vehicle time gap setting with current inter-vehicle time gap. 
Examiner, believes under the broadest reasonable interpretation, the combination of the cited references teaches what applicant argued. The combination of Poechmueller in view of Kumar discloses identifying the coasting profiles with respect to distance from a starting point however does not explicitly mention said distance exceed a threshold. Takagi, in the same field of endeavor, teaches updating inter-vehicle speed setting (Examiner construes inter-vehicle setting as the profile since it is set in advance) based on a distance exceeding a threshold (as shown in FIG. 10a). Regarding the applicant argument that the distance is not from a starting position, Examiner refers to the combination of Poechmueller in view of Kumar discloses wherein the distance is from the starting position (explained above). However, for the sake of argument, the distance mentioned in Takagi, under the broadest reasonable interpretation, could be construed as a distance from a starting position wherein the starting position could be the position of the host vehicle relative to the leading vehicle since the relative distance between the host vehicle and the leading vehicle is given. For example, Takagi, teaches when the threshold value E of the inter -vehicle distance refers to the upper limit of the inter -vehicle distance from the leading vehicle that the driver of the host vehicle recognizes as an object to follow. That is, when the leading vehicle has a distance exceeding the threshold value E of the inter -vehicle distance away, it can be considered that the driver of the host vehicle does not recognize the leading vehicle as an object to follow (¶0119).
Furthermore, below is the KSR rational under simple substitution of one known element for another to obtain predictable results:

Poechmueller in view of Kumar disclose a coasting profile having an initial speed (FIG.2 “206” ¶0051 “coasting curve 206”, having an initial speed “202” ¶0051 “vehicle speed 202, also referred as an initial speed”) a starting point (FIG. 3, Ss1”, ¶0054, initial speed of the vehicle .. start position s1 “302”); assisting in maintenance of a speed of the vehicle within a target speed (Kumar, ¶0007, controller is configured to control movement of the vehicle ..to maintain a speed of the vehicle within a first designated tolerance range); different coasting profiles (Kumar, FIG. 16, and ¶0146 “profiles 1600, 1602, 1604 that represent speeds of the vehicle, and are shown alongside of a horizontal axis 1606 representative of time or distance and a vertical axis 1608 representative of speed of the vehicle”. Starting position can be any point at the starting of the profile i.e. any point in the beginning of the profiles in FIG. 16 can be starting position since the horizontal axis is distance).
The combination of Poechmueller in view of Kumar discloses identifying one or more coasting profiles with respective to time and/or distance, wherein the distance is from the starting point of the predicted path (Kumar, ¶0147, “implementing a selected a stopping profile from the stopping profile 1600, 1602, 1604, can cause the controller to control the propulsion system or brake to cause the speed of the vehicle to decrease speed as designated by the selected stopping profile”). 
The sole difference between the combination of Poechmueller in view of Kumar and the claimed subject matter is that Poechmueller in view of Kumar does not disclose a time of distance exceeding a certain threshold.
Takagi, in the same field of endeavor, teaches controlling a host vehicle based on inter-vehicle distance setting and host vehicle speed setting, wherein said setting are set in advance and updated individually in accordance with operation of accelerator pedal or brake pedal of the vehicle. The setting information to be updated are selected based on the changes of the travelling conditions of the host vehicle or a leading vehicle (abstract). Takagi, further teaches in FIG. 10a, a map of inter-vehicle distance values with respect to speed. Furthermore, FIG. 9 S607 compares the inter-vehicle distance exceed a distance threshold and if yes it updates the vehicle speed setting with current speed if not, it updates Inter-vehicle time gap setting with current inter-vehicle time gap. 
Examiner construes the speed and distance settings set in advance, updated and selected based on the changes of the traveling conditions as profiles. Takagi shows that updating and selecting of speed and distance settings (profiles) based on the distance exceeding a threshold was known in the prior art before the effective filing date of the invention. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of using the distance threshold to identify of select the profile of the secondary reference(s) for identifying one or more coasting profiles with respective to time and/or distance, wherein the distance is from the starting point of the predicted path of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poechmueller (20150298699) in view of Kumar (2016/0257309) further in view of Takagi (2012/0065863).

	Regarding claim 1, Poechmueller discloses a method of assisting in maintaining a speed of a vehicle within a target speed (¶0011, “monitors the coasting for deviation.. corrective measures to be initiated.. desired target speed may be met as precisely as possible ”), the method comprising: 
	generating a plurality of coasting profiles for the vehicle (FIG. 2 “206” and FIG. 3 “304”, ¶0051 “coasting curve 206”, ¶0054 “curves 206 and/or 304” ), coasting profile having an initial speed (FIG. 2 “202”, ¶0051 “vehicle speed 202, also referred to as an initial speed”) and a starting point (FIG. 3, “s1”, ¶0054, initial speed of the vehicle… start position s1 “302”) on a predicted vehicle path (¶0054, “on the course of a route”), where each coasting profile represents a predicted vehicle speed over a time and/or distance from the starting point (FIG. 2 and FIG. 3 show coasting profiles, FIG. 2 shows a target speed is a function of time, and FIG. 3 shows a target speed is a function of distance. Examiner construes target speed as the predicted speed); 
	outputting a coasting signal (¶0058, “determine .. an optimum coating start time or coasting start position.. there may be issued to the driver.. a notification that he must now take his foot off the accelerator pedal”) for either: 
	controlling a prime mover of the vehicle to place the vehicle into a coasting mode in accordance with the at least one identified coasting profile (¶0058, a device for operating the vehicle is activated”, ¶0060, “automatic speed-regulating device”; ¶0077, in coasting mode the engine is used as well as the regenerative generator to regulate the vehicle speed when the vehicle speed deviates from the coasting speed); or 
	providing feedback to a vehicle user to place the vehicle into a coasting mode, such that the vehicle if placed in the coasting mode by the user will coast in accordance with the at least one identified coasting profile (¶0058, when vehicle 101 reaches coasting start time 204 or coasting start position 302, there may be issued to the driver..; ¶0059, notification is issued .. haptic feedback is issued to the driver).
	While Poechmueller discloses a method of assisting in the maintenance of a speed of a vehicle within a target speed (¶0011) , wherein the interference variable such as wind and gradient may be compensated for (abstract), Poechmueller does not explicitly disclose the maintenance of a speed of a vehicle within a target speed range, each coasting profile is generated based on geometry of at least a portion of the predicted path, identifying at least one of the coasting profiles that maintains the speed of the vehicle within the target speed range.
	Kumar teaches, in the same field of endeavor, assisting in the maintenance of a speed of a vehicle within a target speed range (¶0007, “controller is configured to control movement of the vehicle to one or more of maintain a speed of the vehicle within a first designated tolerance range)
coasting profiles (FIG. 16), and ¶0146, “profiles 1600, 1602, 1604..The stopping profiles 1600, 1602, 1604 represent speeds of the vehicle, and are shown alongside a horizontal axis 1606 representative of time or distance and a vertical axis 1608 representative of speeds of the vehicle”), each coasting profile is generated based on geometry of at least a portion of the predicted path (¶0150, “routes having uphill grades, the controller may select  a stopping profile having slower decrease in speed”);
	identifying at least one of the coasting profiles that maintains the speed of the vehicle within the target speed range (¶147, “implementing a selected stopping profile from the stopping profile 1600, 1602, 1604 can cause the controller to control the propulsion system or brake to cause the speed of the vehicle to decrease speed as designated by the selected stopping profile”).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller by implementing the step to , assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to optimize fuel consumption and emissions.
The combination of Poechmueller in view of Kumar discloses identifying one or more coasting profiles with respective to time and/or distance, wherein the distance is from the starting point of the predicted path (Kumar, ¶0147, “implementing a selected a stopping profile from the stopping profile 1600, 1602, 1604, can cause the controller to control the propulsion system or brake to cause the speed of the vehicle to decrease speed as designated by the selected stopping profile”), however said combination is silent regarding time or distance exceeding a threshold.
Takagi, in the same field of endeavor, teaches controlling a host vehicle based on inter-vehicle distance setting and host vehicle speed setting, wherein said setting are set in advance and updated individually in accordance with operation of accelerator pedal or rake pedal of the vehicle. The setting information to be updated are selected based on the changes of the travelling conditions of the host vehicle or a leading vehicle (abstract). Takagi, further teaches in FIG. 10a, a map of inter-vehicle distance values with respect to speed. Furthermore, FIG. 9 S607 compares the inter-vehicle distance exceed a distance threshold and if yes it updates the vehicle speed setting with current speed if not, it updates Inter-vehicle time gap setting with current inter-vehicle time gap. 
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller and the method of assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar by implementing the step of identifying the at least one coasting profile comprises identifying one or more of the coasting profiles for which the time and/or distance exceeds a threshold discloses by Takagi. One of ordinary skill in the art would have been motivated to make this modification in order to reflect an intention of a driver in the setting information for a vehicle for travel control.
	Regarding claim 4, Poechmueller in view of Kumar and Takagi discloses wherein controlling the prime mover to place the vehicle into the coasting mode or the vehicle user placing the vehicle into a coasting mode comprises one or more of: placing a transmission associated with the prime mover into neutral; disengaging a clutch associated with the prime mover; turning off the prime mover; and modulating one or more engine system actuators, including an exhaust gas recirculation valve, variable geometry turbocharger, intake throttle, and continuous variable valve timing, so as to reduce or minimize pumping losses (Poechmueller, ¶0028).  
	Regarding claim 5, Poechmueller in view of Kumar and Takagi discloses wherein the vehicle includes an electric machine, and wherein the coasting mode includes providing drive via the electric machine in order to increase a total coasting distance and/or a total coasting time (Poechmueller, ¶0028).  
	Regarding claim 7, Poechmueller in view of Kumar and Takagi discloses wherein the vehicle has at least a first speed range that is used in the identifying at least one of the coasting profiles and a second speed range for when the vehicle is not in the coasting mode, wherein the first speed range is wider than the second speed range (Kumar, ¶0073, smaller ranges of speed in the transitional mode comparing to moving mode).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller by implementing the step to , assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to optimize fuel consumption and emissions.
	Regarding claim 8,  Poechmueller in view of Kumar and Takagi discloses non-transitory computer readable medium containing computer readable code which when executed causes a vehicle to carry out the method of claim 1 (Poechmueller ¶0007).
	Regarding claim 9, Poechmueller discloses a vehicle coasting system (¶0003, a device for operating a vehicle that renders possible an improved coasting of the vehicle) for assisting in maintaining a speed of a vehicle within a target speed (¶0011, “monitors the coasting for deviation.. corrective measures to be initiated.. desired target speed may be met as precisely as possible ”), the system comprising: 
	generate a plurality of coasting profiles for the vehicle (FIG. 2 “206” and FIG. 3 “304”, ¶0051 “coasting curve 206”, ¶0054 “curves 206 and/or 304” ), coasting profile having an initial speed (FIG. 2 “202”, ¶0051 “vehicle speed 202, also referred to as an initial speed”) and a starting point (FIG. 3, “s1”, ¶0054, initial speed of the vehicle… start position s1 “302”) on a predicted vehicle path (¶0054, “on the course of a route”), where each coasting profile represents a predicted vehicle speed over a time and/or distance from the starting point (FIG. 2 and FIG. 3 show coasting profiles, FIG. 2 shows a target speed is a function of time, and FIG. 3 shows a target speed is a function of distance. Examiner construes target speed as the predicted speed); 
	output a coasting signal (¶0058, “determine .. an optimum coating start time or coasting start position.. there may be issued to the driver.. a notification that he must now take his foot off the accelerator pedal”) for either: 
	controlling a prime mover of the vehicle to place the vehicle into a coasting mode in accordance with the at least one identified coasting profile (¶0058, a device for operating the vehicle is activated”, ¶0060, “automatic speed-regulating device”; ¶0077, in coasting mode the engine is used as well as the regenerative generator to regulate the vehicle speed when the vehicle speed deviates from the coasting speed); or 
	providing feedback to a vehicle user to place the vehicle into a coasting mode, such that the vehicle if placed in the coasting mode by the user will coast in accordance with the at least one identified coasting profile (¶0058, when vehicle 101 reaches coasting start time 204 or coasting start position 302, there may be issued to the driver..; ¶0059, notification is issued .. haptic feedback is issued to the driver); 
	While Poechmueller discloses a method of assisting in the maintenance of a speed of a vehicle within a target speed (¶0011) , wherein the interference variable such as wind and gradient may be compensated for (abstract), device 703 configured to compare actual speed with a vehicle target speed (¶0083), program codes for carrying out the method for operating a vehicle when the computer program is executed in a computer (¶0007), Poechmueller does not explicitly disclose the maintenance of a speed of a vehicle within a target speed range, a processor  for receiving signals indicative of a value of vehicle speed and upcoming changes in geometry of a predicted vehicle path, an electronic memory device has  instructions stored therein, wherein the electronic processor is configured to access the electronic memory device and execute the instructions stored therein, identify at least one of the coasting profiles that maintains the speed of the vehicle within the target speed range by identifying one or more of the coasting profiles for which a coasting time period and/or coasting distance exceeds threshold; 
	Kumar, in the same field of endeavor, teaches an electronic processor (¶0034, “controller 208 can represent hardware circuitry that includes.. one ore more processor”) for receiving signals indicative of a value of vehicle speed (¶0117, “controller 208 receives speed parameters”) and upcoming changes in geometry of a predicted vehicle path (¶0150, “controller 208 selects different stopping profiles based on .. different grades of the route”), and
	an electronic memory device electrically has instructions stored therein (FIG. 2, memory 226, controller 208, ¶0185, general signal processor, random access memory, and programs incorporated as subroutines), wherein the electronic processor is configured to access the electronic memory device and execute the instructions stored therein such that it is operable to generate said coasting profiles (¶0148, “stopping profiles.. maybe stored in memory 226.. the controller can select a stopping profile..”);
	identify at least one of the coasting profiles that maintains the speed of the vehicle within the target speed range (¶147, “implementing a selected stopping profile from the stopping profile 1600, 1602, 1604 can cause the controller to control the propulsion system or brake to cause the speed of the vehicle to decrease speed as designated by the selected stopping profile”); and
	wherein the means to identify at least one of the coasting profiles and the means to output a coasting signal comprise the electronic processor identifying one of said generated coasting profiles (¶0148, “stopping profiles.. maybe stored in memory 226.. the controller can select a stopping profile..”); and generating said coasting signal in response thereto (¶0111 “the controller 208 may provide a notification to an on-board human operator via the output device 230”).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller by implementing the step to , assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar. One of ordinary skill in the art would have been motivated to make this modification in order to optimize fuel consumption and emissions.
The combination of Poechmueller in view of Kumar discloses identifying one or more coasting profiles with respective to time and/or distance, wherein the distance is from the starting point of the predicted path (Kumar, ¶0147, “implementing a selected a stopping profile from the stopping profile 1600, 1602, 1604, can cause the controller to control the propulsion system or brake to cause the speed of the vehicle to decrease speed as designated by the selected stopping profile”), however said combination is silent regarding time or distance exceeding a threshold.
Takagi, in the same field of endeavor, teaches controlling a host vehicle based on inter-vehicle distance setting and host vehicle speed setting, wherein said setting are set in advance and updated individually in accordance with operation of accelerator pedal or rake pedal of the vehicle. The setting information to be updated are selected based on the changes of the travelling conditions of the host vehicle or a leading vehicle (abstract). Takagi, further teaches in FIG. 10a, a map of inter-vehicle distance values with respect to speed. Furthermore, FIG. 9 S607 compares the inter-vehicle distance exceed a distance threshold and if yes it updates the vehicle speed setting with current speed if not, it updates Inter-vehicle time gap setting with current inter-vehicle time gap. 
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller and the method of assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar by implementing the step of identifying the at least one coasting profile comprises identifying one or more of the coasting profiles for which the time and/or distance exceeds a threshold discloses by Takagi. One of ordinary skill in the art would have been motivated to make this modification in order to reflect an intention of a driver in the setting information for a vehicle for travel control.
	Regarding claim 12, claim 12 is rejected using the same art and rationale used to reject claim 4.
	Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claim 5.
	Regarding claim 15, claim 15 is rejected using the same art and rationale used to reject claim 7.
	Regarding claim 16, Poechmueller in view of Kumar discloses vehicle comprising the vehicle coasting system of claim 9 (Poechmueller, ¶0003, a device for operating a vehicle that renders possible an improved coasting of the vehicle, Kumar FIG. 2 vehicle “200”).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poechmueller (20150298699) in view of Kumar (2016/0257309), Takagi (2012/0065863) and further in view of Yamashita (2017/0144664).

	Regarding claim 2, while Poechmueller in view of Kumar and Takagi discloses adjusting a speed of the vehicle to match the initial speed of the identified coasting profile (Poechmueller, an initial speed at start position and start time, FIG. 2 and FIG. 3, initial speed 202 at s1 and t1). Furthermore, comparing actual speed to target speed and active device i.e. start coasting, FIG. 5, step 601, 502, and 405, ¶0058 “automatically initiates or starts the coasting”), however, Poechmueller in view of Kumar does not explicitly disclose the adjustment of speed is prior to: placing the prime mover into the coasting mode; providing the feedback to the user; or receiving from the user a response to the feedback.
	 Yamashita, in the same field of endeavor, teaches adjusting a speed of the vehicle prior to: placing the prime mover into the coasting mode; providing the feedback to the user; or receiving from the user a response to the feedback (¶0151, “when the upper speed limit Vmax is decreased and thereby the own-vehicle is slowed down (decelerated), the fourth device notifies a driver of that effect”).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller and the method of assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar and further in view of Takagi by implementing the step of adjusting speed prior to placing the prime mover into the coasting mode; providing the feedback to the user; or receiving from the user a response to the feedback disclosed by Yamashita. One of ordinary skill in the art would have been motivated to make this modification in order to enhance safety by matching the actual speed of the vehicle with the speed limit.
	Regarding claim 10, claim 10 is rejected using the same art and rationale used to reject claim 2.
	
	
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poechmueller (20150298699) in view of Kumar (2016/0257309), Takagi (2012/0065863) and further in view of Park (2016/0101780).

	
	Regarding claim 6, Poechmueller in view of Kumar and Takagi does not explicitly disclose the vehicle includes one or more braking mechanisms, and wherein the coasting mode includes providing braking via at least one of the braking mechanisms in order to increase a total coasting distance and/or a total coasting time.
	 Park teaches wherein the vehicle includes one or more braking mechanisms, and wherein the coasting mode includes providing braking via at least one of the braking mechanisms in order to increase a total coasting distance and/or a total coasting time (¶0008).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating a vehicle during coasting of the vehicle disclosed by Poechmueller and the method of assisting in the maintenance of a speed of a vehicle within a target speed range.., disclosed by Kumar in view of Takagi, by implementing the step of providing braking via at least one of the braking mechanisms in order to increase a total coasting distance and/or a total coasting time discloses by Park. One of ordinary skill in the art would have been motivated to make this modification in order to improve fuel efficiency and efficient use of energy.
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 6.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jo (2016/0121898) discloses A method of controlling coasting operation of a hybrid vehicle during a coasting operation and an apparatus for performing the same are provided. The coasting operation is controlled by calculating a remaining distance from a current location of a vehicle and a location at a target vehicle speed and an approach distance until reaching the target vehicle speed demanded at a current vehicle speed. Furthermore, Huber (2015/0019117) discloses regulating a distance of a vehicle from a preceding vehicle (vehicle ahead) based on available information for the subject vehicle's speed, for the distance and for the speed of the vehicle ahead and on data regarding route information includes determining a fuel-saving situation for a fuel saving momentum utilization phase, and precomputing a consumption optimal speed profile for undisturbed travel (abstract). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662